DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Response to Arguments
Claim Objection
Applicant's arguments filed 02/10/2021 have been fully considered and are persuasive. Therefore, the objection of claim 1 is withdrawn.
Rejection Under 101
Applicant's arguments filed 02/10/2021 have been fully considered. Applicant argues that:
The claims recites a cognitive system that automatically summarizes the data by using machine learning and therefore the claims cannot be claiming a mental process.
By claiming training through machine learning processes, the claims present a practical application. 
Regarding A, as discussed in the updated rejection, the machine learning limitation amounts to an additional limitation and is not included in the abstract idea. Determining terms of interest, picking out other related concepts, then looking in the record for those terms and concepts, and matching what they pick out of the record falls under something a doctor could do in their mind everyday while treating a patient. Therefore the broadest reasonable interpretation of the claims encompass a mental process of 
Regarding B, while specific training with machine learning has the potential to overcome a 101 rejection (see PEG 2019), in this case, it is unclear the role it plays in the method. Additionally, Applicant does not appear to provide sufficient detail about the training limitation in the disclosure to get the claim to a point to be considered specific training. For these reasons, the training by machine learning limitations are considered to be nothing more than amounting to invoking the use of a computer to carry out the abstract idea.  
Rejection Under 103
Applicant's arguments filed 02/10/2021 have been fully considered. Applicant argues that:
The prior art, namely Boloor, does not map terms or concepts of interest specified in the summarization template. 
The prior art never go back to the EMR of the patient to further identify data from the EMR based on the information retrieved from the medical ontology. 
The dependent claims are also allowable due to their dependency from the deficient independent claims. 
The prior art fails to teach the identification of variants of the terms or concepts of interest as recited in the dependent claims. 
The prior art does not teach identifying at least one synonymous concept as recited in the dependent claims. 
Regarding A-C, Applicant’s arguments have been considered but are moot due to the new ground of rejection. Reicher in view of Chung in view of Boloor is presented to teach Applicant’s invention. Chung is used to teach the mapping limitation. See the updated rejection for further clarification. 
Regarding D, Reicher is used to disclose the terms of interest. Boloor teaches finding semantic meanings for the input terms or concepts of interest. These semantic meanings are construed as the variants. Boloor at [0032]-[0034] teaches using the input terms and then doing semantic searches techniques. The system of Boloor will then perform searches for candidate responses which may be scored 
Regarding E, Boloor teaches looking for semantic meanings of the input terms to find variants related to the input terms of interest. As further pointed out in Boloor [0032]-[0034] the system performs semantic search techniques to look for variants that are construed to be synonymous with the original terms. Additionally, Boloor at [0034] discusses searching for related terms like Hyperlipidemia and High Cholesterol since they are similar and synonymous. The combination of references teaches this limitation. See the updated rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification, there does not appear to be sufficient detail about the limitation of training the cognitive system. Further clarification and/or correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15, the claims recite the limitation "the cognitive operates to:" in training limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this is construed to mean “the cognitive system” which is in line with the rest of the claim and would clear up the antecedent basis issue. Appropriate correction is required. 
Regarding Claims 1, 8, and 15, the claims recite “training the cognitive system to automatically summarize patient data from the EMRs of the patient using the medically relevant summarization templates by executing machine learning logic that trains one or more request processing pipelines to process requests from a medical professional such that the cognitive operates to:…” It is unclear if the training limitation applies to the steps that come after “operates to:” or only to processing pipeline requests. Appropriate correction is required. 
The dependent claims for each corresponding independent claim are rejected based on their dependency from the rejected independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3-7 are drawn to a method for processing medical record data for making medical decision regarding the patient, which is within the four statutory categories (i.e. process). Claims 8, 10-14 are drawn to a computer program product comprising a computer readable storage medium for processing medical record data for making medical decision regarding the patient, which is within the four statutory categories (i.e. manufacture).  Claims 15, 17-21 are drawn to a system for processing medical record data for making medical decision regarding the patient, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claims 8 and 15) recites: 
A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a cognitive system for automatically summarizing patient data from electronic medical records (EMRs) of a patient using medically relevant summarization templates an automatically expanding medically relevant summarization templates using semantic expansion, the method comprising: 
training the cognitive system to automatically summarize patient data from the EMRs of the patient using the medically relevant summarization templates by executing machine learning logic that trains one or more request processing pipelines to process requests from a medical professional such that the cognitive operates to:
receive an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional when making a medical decision regarding the patient; 
expand the summarization template based on related concepts or related terms that are related to the terms or concepts of interest specified in the summarization template, to thereby generate an expanded summarization template, wherein the expansion operation expands the summarization template based on a traversal of a medical knowledge base of the related terms or the related concepts;
extract patient information from the EMRs of the patient that matches at least one of the terms or concepts of interest specified in the summarization template, the related terms, and the related concepts;
match the patient information from the EMRs of the patient to the terms or concepts of interest in the summarization template based on the expansion of the terms or concepts of interest specified in thePage 2 of 26 Baldwin et al. - 15/854,136summarization template using the related concepts and the related terms; and 
generate and output a holistic summary of the EMRs of the patient that summarizes the patient information extracted from the EMRs of the patient that matches the terms or concepts of interest specified by the medical professional based on the matching of the patient information from the EMRs of the patient to the terms or concepts of interest specified in the summarization template using the expansion of the terms or concepts of interest specified in the summarization template using the related concepts and the related terms, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other that reciting by said processor with memory with instructions, electronic medical records, cognitive system, and machine learning, nothing in the claim element precludes the step from practically being performed by the mind. For example, but for the processor with memory comprising instructions to perform the steps, the cognitive system operating, electronic medical records,  in the context of this claim encompasses a mental process of evaluating the most important and relevant portions of medical data for use in medical decision making regarding patients. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP § 2106.04(a). 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-7, 10-14, and 17-21 reciting particular aspects of summarizing the medical information to be used for medical decisions, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claims 8 and 15) recites: 
A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a cognitive system for automatically summarizing patient data from electronic medical records (EMRs) of a patient using medically relevant summarization templates an automatically expanding medically relevant summarization templates using semantic expansion, the method comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
training the cognitive system to automatically summarize patient data from the EMRs of the patient using the medically relevant summarization templates by executing machine learning logic that trains one or more request processing pipelines to process requests from a medical professional such that the cognitive operates to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional when making a medical decision regarding the patient; 
expand the summarization template based on related concepts or related terms that are related to the terms or concepts of interest specified in the summarization template, to thereby generate an expanded summarization template, wherein the expansion operation expands the summarization template based on a traversal of a medical knowledge base of the related terms or the related concepts;
extract patient information from the EMRs of the patient (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) that matches at least one of the terms or concepts of interest specified in the summarization template, the related terms, and the related concepts;
match the patient information from the EMRs of the patient (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to the terms or concepts of interest in the summarization template based on the expansion of the terms or concepts of interest specified in thePage 2 of 26 Baldwin et al. - 15/854,136summarization template using the related concepts and the related terms; and 
generate and output a holistic summary of the EMRs of the patient that summarizes the patient information extracted from the EMRs of the patient that matches the terms or concepts of interest specified by the medical professional based on the matching of the patient information from the EMRs of the patient to the terms or concepts of interest specified in the summarization template using the expansion of the terms or concepts of interest specified in the summarization template using the related concepts and the related terms, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processor with memory with instructions, electronic medical records, cognitive system, and machine learning, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020], [0022], [0031], [0089], [0094], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of generating and outputting the holistic summary of the matched information amounts to adding insignificant extrasolution activity, see MPEP 2106.05(g)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-7, 10-14, and 17-21 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 3-7, 10-14, and 17-21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extrasolution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processors with memory with instructions, electronic medical records, cognitive system, and machine learning, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0020], [0022], [0031], [0089], [0094]); generating and outputting the holistic summary, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)); storing a computer program with instructions e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); extracting information from patient records, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al. (US 2017/0039350) in view of Chung et al. (US 2011/0078145) in view of Boloor et al. (US 2015/0370979).
Regarding claim 1, Reicher discloses a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a cognitive system for automatically summarizing patient data from electronic medical records (EMRs) of a patient using medically relevant summarization templates an automatically expanding medically relevant summarization templates using semantic expansion, (Reicher Fig. 1 and corresponding text)the method comprising: 
training the cognitive system to automatically summarize patient data from the EMRs of the patient using the medically relevant summarization templates (Reicher [0047] discusses using a template based on criteria of interest to the user [0037]-[0038] discusses automatically pulling information from the EMR to populate the form) 
receive an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional when making a medical decision regarding the patient; (Reicher Fig. 1 and corresponding text, [0052] discusses using the dynamic examination form computing device to input the template to be used [0047] discusses using a template based 
expand the summarization template (Reicher [0052], [0089] discusses a template can be modified and can be expanded to add new fields to the template) 
Reicher does not appear to explicitly disclose executing machine learning logic that trains one or more request processing pipelines to process requests from a medical professional such that the cognitive operates to: expand the summarization template based on related concepts or related terms that are related to the terms or concepts of interest specified in the summarization template, to thereby generate an expanded summarization template, wherein the expansion operation expands the summarization template based on a traversal of a medical knowledge base of the related terms or the related concepts; extract patient information from the EMRs of the patient that matches at least one of the terms or concepts of interest specified in the summarization template, the related terms, and the related concepts; match the patient information from the EMRs of the patient to the terms or concepts of interest in the summarization template based on the expansion of the terms or concepts of interest specified in thePage 2 of 26 Baldwin et al. - 15/854,136summarization template using the related concepts and the related terms; and generate and output a holistic summary of the EMRs of the patient that summarizes the patient information extracted from the EMRs of the patient that matches the terms or concepts of interest specified by the medical professional based on the matching of the patient information from the EMRs of the patient to the terms or concepts of interest specified in the summarization template using the expansion of the terms or concepts of interest specified in the summarization template using the related concepts and the related terms, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient. 
However, Chung teaches it is old and well-known in the art of medical data extraction and summarization to have:
executing machine learning logic that trains one or more request processing pipelines to process requests from a medical professional such that the cognitive operates to: (Chung [0041] software application could employ an algorithm that generates its own keywords based on data currently being processed or displayed by the application; [0043] The system may then query the available data to identify passages, documents, or patients that match the search criteria [0044] 
extract patient information from the EMRs of the patient that matches at least one of the terms or concepts of interest specified in the summarization template, the related terms, and the related concepts; (Chung [0043] The system may then query the available data to identify passages, documents, or patients that match the search criteria (230). In other words, the medical data storage source is queried to find information that matches the data pattern; [0044] A data pattern may be matched exactly or approximately. By approximately, it is meant that the data pattern matches the found information to a given extent (e.g., above a certain threshold, percentage/probability, or filter response value). Approximate matching can also be based on automatically expanding the search criteria to provide results that are deemed relevant based on the data and past experience, but do not exactly match the keywords provided by the user. This can be done to account for variations in the way the same concept can be represented or stated, e.g., one doctor may refer to a patient as a "smoker," whereas another doctor may refer to a patient as a "tobacco user." The automatic expansion of the search criteria can be achieved by training statistical models and natural language processing systems.) 
expand the summarization template based on related concepts or related terms that are related to the terms or concepts of interest specified in the summarization template, to thereby generate an expanded summarization template ([0044] A data pattern may be matched exactly or approximately. By approximately, it is meant that the data pattern matches the found information to a given extent (e.g., above a certain threshold, percentage/probability, or filter response value). Approximate matching can also be based on automatically expanding the search criteria to provide results that are deemed relevant based on the data and past experience, but do not exactly match the keywords provided by the user. This can be done to account for variations in the way the same concept can be represented or stated, e.g., one doctor may refer to a patient as a "smoker," whereas another doctor may refer to a patient as a "tobacco user." The automatic expansion of the search criteria can be achieved by training statistical models and natural language processing systems) 
match the patient information from the EMRs of the patient to the terms or concepts of interest in the summarization template based on the expansion of the terms or concepts of interest specified in thePage 2 of 26 Baldwin et al. - 15/854,136summarization template using the related concepts and the related terms; and (Chung [0045] The system may then produce a result (e.g., organized data) that indicates which patient, documents, or passages matched the search criteria positively or negatively or some other matching level (240). In other words, the system generates an output that classifies individual parts of the information based on the part's relationship to the data pattern)
“Disclosed herein, in accordance with an exemplary embodiment of the present invention, is a method of automatically extracting and classifying medical data from a medical data storage source, in particular, unstructured medical data. In using this method, medical personnel can find desired information in the unstructured data without having to perform a manual search, for example. Further, in this method, the extracted information may be classified based on whether it matches the medical personnel's input criteria positively or negatively.” See Chung [0035].
Therefore, it would have been obvious to one of ordinary skill in the art of medical data extraction and summarization, before the effective filing date of the claimed invention, to modify the cognitive summarization system of Reicher to incorporate executing machine learning logic that trains one or more request processing pipelines to process requests from a medical professional such that the cognitive operates to: map the terms or concepts of interest specified in the summarization template to medical concepts; extract patient information from the EMRs of the patient that matches at least one of the medical concepts identified from mapping the terms or concepts of interest specified in the summarization template to the medical concepts in the medical knowledge base; and match the patient information extracted from the EMRs of the patient to the terms or concepts of interest in the summarization template based on the mapping of the terms or concepts of interest specified in the Page 2 of 26 Baldwin et al. - 15/854,136summarization template to the medical concepts in the medical knowledge base as taught by Chung. This would allow for more efficient searching to find related documents without having to do any manual searching in order to properly summarize the information for use in treating the patient. 
Reicher-Chung does not appear to explicitly teach wherein the expansion operation expands the summarization template based on a traversal of a medical knowledge base of the related terms or the related concepts; generate and output a holistic summary of the EMRs of the patient that summarizes the 
However, Boloor teaches that it is old and well known in the art of summarizing patient data to:
wherein the expansion operation expands the summarization template based on a traversal of a medical knowledge base of the related terms or the related concepts; (Boloor Figs. 1 and 9 and corresponding texts; [0025] teaches using an ontology such as the Unified Medical Language System (UMLS) to help in concept identification {which is construed as traversing the UMLS (or knowledge base) or related concepts}; [0023], [0024], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include medical semantics of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources. The questions in the template, which are generated based on the problem list including the related terms, are then used to determine answers found within patient data to summarize the data related to the input request)
generate and output a holistic summary of the EMRs of the patient that summarizes the patient information extracted from the EMRs of the patient that matches the terms or concepts of interest specified by the medical professional based on the matching of the patient information from the EMRs of the patient to the terms or concepts of interest specified in the summarization template using the expansion of the terms or concepts of interest specified in the summarization template using the related concepts and the related terms, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient. (Boloor Figs. 6, 9 and corresponding text; [0043]-[0044], discusses generating a summary of the QA template which comprises the problem list and the related medical data. The data is arranged to show the most important information most relevant to patient care decisions, for example, the extracted data to be used in the template can be related to the disease of interest and the patient’s disease 
“Retrieving the most important data items from an EMR is difficult for a number of reasons. EMRs are typically very large, so maintaining summary information by hand can be extremely difficult. Moreover, simple keyword matching from a list of problems is insufficient, particularly in the medical field because it does not consider medical semantics.” See Boloor [0023]. Additionally, “[t]here is a need to present a summary of a longitudinal patient EMR (also referred to more broadly as case information) in order to assist a medical provider in providing medical care to the patient. The summary must be succinct, accurate, and show the most important data items from the EMR relevant to the patient's care.” See Boloor [0022]. 
Therefore, it would have been obvious to one of ordinary skill in the art of summarizing patient data, before the effective filing date of the claimed invention, to modify the cognitive summarization system of Reicher-Chung, as modified above, to incorporate using a medical knowledge base; generate and output a holistic summary of the EMRs of the patient that summarizes the patient information extracted from the EMRs of the patient that matches the terms or concepts of interest specified by the medical professional based on the matching of the patient information from the EMRs of the patient to the terms or concepts of interest in the summarization template using the mapping of the terms or concepts of interest specified in the summarization template to the medical concepts in the medical knowledge base, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient as taught in Boloor. Pulling concepts from a medical knowledge base ensures that the most accurate concepts are being identified and mapped to the terms of interest. And presenting the holistic summary provides the doctors with the most accurate and pertinent information they need when providing care to the patient, thus ensuring that better and more efficient care is being given to the patient during their visit. 
Regarding claim 3,
performing concept identification to identify variants of the terms and concepts of interest to the medical professional; utilizing the variants, performing an ontological hierarchical identification process by traversing the medical knowledge base to retrieve related terms or concepts of the variants; and adding the variants and the related terms or concepts to the summarization template thereby forming an expanded summarization template. (Boloor Figs. 1 and 9 and corresponding texts; [0034] discusses searching for related terms like Hyperlipidemia and High Cholesterol since they are similar and synonymous {construed to be a variant}; [0040] teaches giving a relationship confidence score to the extracted information and the terms or concepts of interest, which is construed as the ontological hierarchy process; [0023], [0024], [0032]-[0034], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include medical semantic terms, or variants, of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources and ontological process to recognize all of the related concepts. The questions in the template, which are generated based on the problem list including all of the related terms, are then used to determine answers found within patient data). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 4, Reicher-Chung-Boloor teaches the method of claim 3, and the cognitive system operating, and Boloor further teaches:
wherein the concept identification comprises at least one of synonymous concept identification, related concept identification, and equivalent concept identification. (Boloor [0034] discusses searching for related terms like Hyperlipidemia and High Cholesterol since they are similar and synonymous; [0023], [0024], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include terms that are related to the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources and ontological process to recognize all of the related concepts. The questions in the template, which are generated based on the problem list including all of the related terms, are then used to determine answers found within patient data. This process is interpreted to be a process of related concept identification). 
Regarding claim 6, Reicher-Chung-Boloor teaches the method of claim 1, and the cognitive system operating, and Boloor further teaches:
prior to processing the EMRs of the patient, present the expanded summarization template to the medical professional; and responsive to the medical professional changing the expanded summarization template, adjust the summarization template according to the expanded summarization template. (Boloor Figs. 1 and 9 and corresponding texts, [0023], [0024], [0028], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include medical semantics of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources. The questions in the template, which are generated based on the problem list including the related terms, are then used to determine answers found within patient data. Additionally, before the data is extracted the problem list is used to create the expanded template. This list can be manually created by the medical professional in order to create the expanded template, which is analogous to allowing the professional to change the expanded template by changing the problem list). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 7, Reicher-Chung-Boloor teaches the method of claim 1, and the cognitive system operating, and Boloor further teaches:
adjust the summarization template according to the changed expanded summarization template. (Boloor Fig. 9 and corresponding text, [0022]-[0024], [0043], [0054], [0059] discusses generating and outputting a summary of the QA template which comprises the problem list and the related medical data. The summary is therefore adjusted when the expanded summarization template adjusts to include the related terms from the expanded problem list). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 8, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such is rejected for similar reasons as given above. 
Regarding claim 10, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such is rejected for similar reasons as given above.
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such is rejected for similar reasons as given above.
Regarding claim 13, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6 and 7, and, as such is rejected for similar reasons as given above.
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such is rejected for similar reasons as given above.
Regarding claim 15
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such is rejected for similar reasons as given above.
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such is rejected for similar reasons as given above.
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6 and 7, and, as such is rejected for similar reasons as given above.
Regarding claim 21, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such is rejected for similar reasons as given above.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher-Chung-Boloor in view of Riggs et al. (US 2017/0242825).  
Regarding claim 5, Reicher-Chung-Boloor teaches the method of claim 3 and the cognitive system, but does not appear to explicitly teach the following, however, Riggs teaches: mark duplicate terms or concepts using syntactic and morphological information. (Riggs. [0172] [0256] discusses tagging duplicate entities using through the use of syntactic and morphological tags).
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the prior teachings to incorporate tagging duplicate terms based on syntactic and morphological data. The allows the system to add dimensionality to the terms in order to determine what related terms have the same meaning as the original term thereby reducing redundancy in the summary reports. See Riggs [0168].  
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such is rejected for similar reasons as given above.
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686